Oppenheimer Rochester California Municipal Fund NSAR Exhibit – Item 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On September 27, 2013, following an adjournment from a second meeting shareholder of Oppenheimer Rochester California Municipal Fund (the “Fund”) held on June 21, 2013, as adjourned to August 2, 2013 and August 12, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: Proposal 2:To approve changes in, or the removal of, certain fundamental investment policies/investment objectives. 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain
